DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2021 has been entered.
 
Withdrawn Rejections/Objections
	The objection to claim 63 because line 2 recited “at least HLA one allele” is withdrawn.  The amendments to claim 63 correct this minor issue.
	The objection to claim 63 because line 2, 7, and 13 has typographic and grammatical error is withdrawn.  The amendments to claim 63 correct the errors.
The rejection of claims 63-66, 72-75, 80, 81, 84, 90, and 92-101, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as 
The rejection of claims 63-66, 72-75, 80, 81, 84, 90, and 92-101, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  The amendments to the claims overcome the written description rejection of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 63-66, 72-75, 80, 81, and 93-101, as amended or originally presented, remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Nature of the Invention:  The claimed invention encompasses a treatment method that transplants stem cells from a stem cell bank comprising a plurality of stem cell lines homozygous for at least one MHC allele.  The method encompass identifying the MHC allele of a person in need of a transplantation and matching them to stem cells from the stem cell bank that are homozygous for at least one MHC allele in said person and transplanting the matched stem cells into said person.
Breadth of the claims:  The claims recites a method of treatment.  The breadth of the claims method encompasses a method that treats or alleviates at least one symptom of a disease or disorder.  Thus the breadth of the treatment is quite broad.  The method steps encompass comprising identifying the MHC alleles of a person in need of a transplant.  The breadth of the claimed persons is any person in need of any type of transplant. The steps encompass obtaining what seem to be cells from the a stem cell bank comprising stem cell homozygous for at least one MHC allele of the 
Specification guidance: The specification describes the following (citations of from the PreGrant publication):
[0046] Another object of the invention is to provide a method by which a human or non-human animal, e.g., a person in need of a cell or tissue transplant can be provided with cells or tissue suitable for transplantation that have homozygous histocompatibility antigen alleles, e.g., in the case of human recipients MHC alleles that match the MHC alleles of the person needing the transplant. The invention provides a method in which the MHC alleles of a person in need of a transplant (the recipient) are identified, and a line of stem cells homozygous for at least one MHC allele present in the recipient’s cells is obtained from a stem cell bank produced according to the disclosed methods. That line of stem cells is then used to generate cells or tissue suitable for transplant that are homozygous for at least one MHC allele present in .the recipient’s cells. The method of the present invention further comprises grafting the cells or tissue so obtained to the body of the person in need of such a transplant. In a useful embodiment of the invention, three, four, five, six or more of the MHC alleles of the line of stem cells used to generate cells or tissue for transplant are homozygous and match MHC alleles of the transplant recipient. 
[0047] In a useful embodiment, the line of stem cells used to generate cells or tissue suitable for transplant is a line of totipotent or nearly totipotent embryonic stem cells. In another useful embodiment, 
Providing Histocompatible Transplants to People Needing them 
[0116] The methods for generating stem cells and differentiated cells having homozygous MHC alleles described above provide effective solutions to many of the problems associated with obtaining cells for transplant that are histocompatible with a transplant recipient. However, de novo production of histocompatible cells and tissue for transplantation by in vitro fertilization, parthenogenesis, or nuclear-transfer-based methods for each patient in need of transplant is time-consuming. The time required to prepare "customized" cells or tissue for transplantation having the same HLA antigens as the transplant recipient can be problematic when the health of the would-be recipient is rapidly deteriorating for want of a transplant. Therefore, one or more of the above-described methods for generating stem cells and differentiated cells having homozygous MHC alleles are used to produce a stem cell bank comprising many different lines of stem cells, each having a different combination of homozygous MHC alleles present in the population. When a patient is found to be in need of a particular type of cell transplant, a line of stem cells from the stem cell bank having homozygous MHC alleles matching those of the patient can be taken "off the shelf" and cultured under conditions causing them to differentiate into the type(s) of 
[0117] Accordingly, the present invention includes the process of identifying the type of cells needed for transplant, and the blood type and HLA antigens of the transplant recipient, selecting stem cells from the stem cell bank that differentiate into the cell type needed and have homozygous HLA antigens that match those of the transplant recipient; culturing the stem cells under conditions in which they differentiate into the cell type needed; isolating the differentiated cells needed for transplant; and providing these to the patient's physician for transplant into the patient. 
[0118] The differentiated cells for transplant produced by these methods are homozygous for at least one HLA antigen present on cells of the transplant recipient. Histocompatibility of the cells for transplant and the recipient increases as a function of the number of homozygous HLA antigens of the cells for transplant that match HLA antigens of the recipient. The greater the number of homozygous HLA antigens of the cells for transplant that match HLA antigens of the recipient, the longer the graft is expected to survive without being rejected. The cells for transplant provided by the invention will therefore have one, two, three, four, five, six, or more homozygous HLA antigens that match HLA antigens of the recipient. For example, cells for transplant produced by the present invention can have homozygous HLA-A, HLA-B, and HLA-DR antigens that match HLA antigens of the recipient. Alternatively, the cells for transplant produced by the present invention can have homozygous HLA-A, HLA-B, HLA-C, HLA-DR, HLA-DQ, and HLA-DP antigens that match HLA antigens of the recipient. The ability to select stem cells "off the shelf to produce cells for transplant having a relatively high number of homozygous HLA antigens that match those of a prospective transplant recipient depends on the size and complexity of the stem cells bank. A stem cell bank containing from 100,000 to 200,000 different stem cell lines, each having a different combination of homozygous HLA-A, HLA-B, and HLA-DR antigens, is required in order to be able to provide cells with homozygous HLA-A. HLA-B, and HLA-DR antigens that match the corresponding HLA antigens of a large percentage of people in a diverse population such as that of North America. Use of cells from individuals with blood type 0 can avoid rejection based on ABO blood type; but there would have to be two versions of each cell type in the stem cell bank in order to provide matches to the Rh(+) and Rh(-) blood types. Accordingly, a stem cell bank containing several hundred thousand stem 
[0119] The stem cell bank of the present invention contains lines of totipotent, nearly totipotent, and/or pluripotent human stem cells, each having a specific combination of one or more homozygous HLA antigens. The lines of stem cells that can be used to generate cells or tissue suitable for transplant can be lines of totipotent or nearly totipotent human ES cells. The stem cell lines can also be pluripotent, partially differentiated stem cells such as myoblasts, hematopoietic stem cells, neuronal precursor cells, and endothelial cell precursor cells. 
Therapeutic Cell Transplantation 
[0120] Using the methods of the present invention, a line of totipotent or pluripotent stem cells can be selected from a bank of such stem cells that are homozygous for one or more histocompatibility antigen alleles, in the case of human stem cells. MHC alleles that match an MHC allele of a patient in need of transplant. For example, the stem cells can have homozygous HLA-A, HLA-B, and HLA-DR alleles that match HLA-A, HLA-B, and HLA-DR alleles of the patient. The stem cells are cultured ex vivo under conditions in which they are induced to differentiate into partially or fully differentiated cell types that are suitable for transplant and have homozygous MHC alleles that match MHC alleles of the patient in need of the transplant. 
[0121] The partially or fully differentiated cells needed for transplant are isolated from other cell types, e.g., using antibody-based separation methods such as cell sorting or immunomagnetic beads, and antibodies that are specific for one or more differentiation antigens on the surface of the cell type needed for transplant, as described in U.S. Provisional Application No. 60/418,333, filed Oct. 16, 2002, the disclosure of which is incorporated herein by reference in its entirety. The isolated partially or fully differentiated cells are then administered by transplantation to the patient using known methods. Methods for transplantation of epidermal cells, hematopoietic stem cells. Islet of Langerhans cells, chondrocytes, hepatocytes, myoblasts, neural cells, and endothelial cells are reviewed by Inverardi et al. (Transplantation Biology, Cellular and Molecular Aspects, Chapter 56, 1996, ed. by Tilney et al., 

	Working Examples:  The specification describes the following example: 
Example 2 
Stable Engraftment of Homozygous Fibroblasts in Histocompatible or Non-Histocompatible Cynomolgus Recipients 
[0175] Connective tissue fibroblasts are generated from the cyno-1 stem cell line described above which are labeled with green fluorescent protein (GFP) gene. This cell line is homozygous as evidenced by the portion of a single allele of 225 base pairs using a primer set specific for DQBlu6011-17. These cells are propagated in vitro until several million cells are obtained. 
[0176] Thereafter, approximately a million labeled connective fibroblasts are transplanted into histocompatible cynomolgous monkey recipients, and non-histocompatible cynomolgous controls. Each monkey is transplanted with a million labeled cells administered by injection in the upper arm at for different sites, in four equal parts. 
[0177] The degree of engraftment of these engrafted labeled cells is assessed at three different times, at four weeks, six months and a year. Three of the four grafts are removed at three different times and the number of GFP labeled cells is determined in the histocompatible transplant recipients and controls. The number of GFP cells is compared for both groups. 
[0178] Also, a histological examination is effected to look for any signs of lymphocyte infiltration and any signs of rejection. 
Thus while the specification provides general guidance to the claimed invention, the specification and working examples fail to provide specific guidance to (1) a therapeutic method that uses pluripotent stem cell; (2) a therapeutic method that uses cell differentiated from pluripotent stem cells; (3) generating tissues suitable for 
State of the Art:  At the time of the invention, (2) transplantation of cells differentiated from or (i) transplantation of embryonic stem cells to exact a therapeutic effect was highly unpredictable.  Lee et al. (PNAS 110(35):E3281-E3290, 2013) states, “The unique properties of human pluripotent stem cells (hPSCs) such as human embryonic stem cells (hESCs) and human induced pluripotent stem cells (hiPSC) [i.e., indefinite self-renewal in vitro while maintaining their ability to differentiate into all cell types of the body upon exposure to relevant differentiation signals (1–3)] make them the best potential cell source for cell-based regenerative therapy and/or personalized medicine (4). Thus, enormous efforts have been undertaken to establish hESC- and hiPSC-based therapies for a variety of degenerative diseases (4–7). However, there are major technical and scientific obstacles remaining to be overcome before hPSC-based cell therapy becomes a realistic therapeutic modality. Most of all, it is of utmost importance to avoid possible teratoma/ tumor formation that can arise from any remaining undifferentiated pluripotent stem cells present in the differentiated cell mixture (8). Indeed, a systematic transplantation study demonstrated that the teratoma-forming propensity of various mouse iPSC-derived neurospheres correlated with the persistence of residual undifferentiated cells (9). Because hESCs and hiPSCs also exhibit marked variations in differentiation efficiencies (and remaining undifferentiated cells) (10–13), it is critical to remove all residual hiPSCs with teratoma potential before their clinical application. Despite numerous attempts at blocking teratoma formation, including introduction of suicide genes (14) or selecting the desired cell type (15), 
Thus the post-filing art of Lee teaches at the time of the invention (2003) and long after (at least 2013), differentiated cells derived from pluripotent cells, such as the cell differentiated from the stem cells of the stem cells bank of the instant invention, and totipotent cells or pluripotent stem cells, failed to be used for any type of cell therapy to treat a disorder in a patient because a means of predictably providing a homogenous differentiated cell population that predictably eliminates undifferentiated cells in the population had not been achieve.  Thus Lee teaches that at the time of the invention cells and tissues differentiated from totipotent or pluripotent cells was highly unpredictable for use in a cell therapy.  Thus the art also fails to provide enabling guidance to the claimed cell therapy method of the claims. 
Lee further highlights the absolute need for a homogenous population the differentiated cell type.  A problem that can arise from have a heterologous population of ESC-derived somatic cells and undifferentiated cells is tumor formation from the undifferentiated cell, thus causing a non-therapeutic effect, but further, a mixed population causes unpredictability in determining a therapeutic dose of cells because the variability in an unknown number and non-known character of the undifferentiated cell population.
Around the time of the invention, Sylvester teaches that pluripotent stem cells have demonstrated, dysregulated cell growth with transplantation into an immunocompromised host, results in teratoma formation (Sylvester et al.  Arch Surg 

Thus Moon and Lee both highlight the obstacle of chromosomal instability in pluripotent stem cells and somatic cell differentiated from them.  Both describe not only how enormously harmful these chromosomally instable cells can be to the safety someone receiving these cells, but the grave degree of cellular dysfunction and change of cellular function that occurs in these cell derivatives.  Thus, not only are they describing a hindrance to safe therapeutic use of differentiated cell derived from pluripotent cell, they are describing a lack of predictable function (i.e. function as the intended differentiated cell type) because the genomic instability leads to cellular dysfunction. 
Thus, the art teaches that at the time the claimed invention was made and after, the use of cell differentiated from pluripotent stem cells for regenerative therapy had not been established due to complications of the presence of undifferentiated cells and cells with genomic instability.  The art teaches not only a hindrance to the safe use of these cells for therapeutic purposes but also concern and obstacle to correct, predictable function of the pluripotent cell derived somatic cells.  Thus the art teaches that the use 
Regarding (3) generating tissues from the stem cells of the stem cell bank, Guillot et al (J. Cell. Mol. Med. 11(5):935-944, 2007) reports, “The converging fields of stem cells and tissue engineering for re-generative medicine purposes are reaching maturity.  The over excitement and hype of the early year has given way to a more realistic and mature approach to the problems.  It is clear that there are still major challenges that researchers will need to face, as detailed in this review. In brief: a) It is important that research continues to utilize all possible types of stem cells since there is no clear consensus, and unlikely to be in the near future, as to which is/will be the best cell type for clinical applications.  b) Reliable and robust ways to differentiate stem cells into different phenotypes is still some way away as are methods for obtaining industrial scale of identical cells for clinical applications. It will be important to learn how to encapsulate stem cells, seed them in a 3D biocomposite material, grow them in appropriate bioreactors, where non-invasive monitoring systems can help us to determine the nutritional state of the growing tissue. c) The biomaterials field is also progressing and the need for suitable composite materials with modified nanosurfaces and a 3D configuration is becoming evident.”  See paragraph bridging pp. 941-942.
Thus at the time of filing and several year post-filing, Guillot et al demonstrates that tissue generation from stem cells for clinical use and in a therapeutic method was not even an option, let alone predictable.  Even more fundamental methodologies such as appropriate biomaterials and mean of producing homogenous population of differentiated cell types in a suitable amount for tissue construction were not 
Regarding claim 92, this claim would require the use of interspecies nuclear transfer.  The specification does not provide specific guidance to this limitation and results to the art.  Post-filing Chang et al. (Fertility and Sterility 82(4):960-962, 2004) provide preliminary means of developing interspecies human:cattle embryos by introducing human fetal or umbilical cord fibroblasts into enucleated cow oocytes to form human:cattle somatic cell nuclear transfer embryos (p. 960, paragraph 3 to p. 921, col 2).  Of the roughly 200 embryos form, two embryos were able to develop to the blastocyst stage.  Most did not make it base the 2 cell stage and only a 6 reach the morula stage (Table 1).  Of the two embryo reaching the blastocyst stage, Chang does not assess if the cells of the blastocyst could be used as viable human embryonic stem cells, as would be required for the instantly claimed therapeutic method.  As such, Chang et al teaches that the interspecies somatic cell nuclear transfer embryo development method needed to accomplish the embodiments of claim 92 had not been fully developed to the point of clinical use, as the claim would require.  Therefore, Chang et al. demonstrates that the limitations of claim 92 are unpredictable.  The specification fails to provide specific guidance to overcome these unpredictabilites.  As claim 92 lacks enablement because neither the specification nor the art provide a predictable means of exacting the iSCNT embryo method required to make and use the limitations of claim 92.

In conclusion, the instant claim lack enablement because while the specification provide general guidance to a method that transplants stem cells into a person, it fails to provide specific guidance to such a method that will predictably treat said person.  Further, the art teaches that at the time of the invention and continuing post filing therapeutic methods that administered stem cells to a person would not predictably treat a person because of an inability to direct differentiation of those cells to a specific and homogenous cell type and that differentiation to produce tissues for transplantation also had not been developed.  Further, the use of iSCNT derived human stem cells that could be used for treatment also has not be predictably developed.  Thus, the art fails to supplement the shortcomings of the specification to provide the requisite specific guidance to the make and use of the claimed method.  As such, the instant claims are not enabled.

Response to Arguments
Applicant's arguments filed 6/22/21 have been fully considered but they are not persuasive. 
Applicant reiterated previous remarks made in prosecution.  In response, Applicant is referred the previous office action where they have been addressed.
Applicant further submits that Examiner states that therapeutic methods that administer embryonic stem cells and cells derived therefrom have not been established sue to obstacles to their success and are unpredictable.  Applicant states that they disagree. Applicant refers to an article by Demirci (2020) and states this article is a review of the current state of using HSC derived from pluripotent stem cells as therapeutic agents.  The article describes that engraftable HSC derivation from iPSCs by genetic engineering using ectopic transcription factors.  The article references numerous other articles for the use of HSC derived from pluripotent stem cells.  Applicant submits that this article provides evidence that HSCs derived from pluripotent stem cells can be produced in such a way that the resulting HSCs are engraftable.
In response, Applicant’s argument are respectfully not found persuasive because Demirci provides evidence that at the time of the effective filing and post-filing the use of HSC derived from pluripotent cells was not possible and unpredictable.  Demirci reports, “While there remains significant potential, attempts to demonstrate engraftable HSC generated from PSCs have been largely unsuccessful ex vivo without teratoma formation or exogenous transcription factors (Table 1)”.  See p. 1550, col 1 paragraph bridging col 1 and 2. “Other than understanding and modeling developmental hematopoiesis, the long-sought goal in the field of HSC generation from PSCs is to Although the biological capacity of PSCs to generate HSCs have been presented through teratoma formation, ex vivo differentiation protocols with-out ectopic transcription factor expression have not been established and require further investigation.”  See p. 1555, col 1, section 5, conclusion.


No claims are allowed.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632